Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/804,943 filed on December 07, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Thin Dual Foil Package Including Multiple Foil Substrates”.

Election/Restrictions
6.	Applicant’s election of claims 1-3, 5-13, 15-22 drawn to Species I (Fig. 1) in the reply filed on 12/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
7.	Claims 4, 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species claims, there being no allowable generic or linking claim.
8.	In the species restrictions, it has been clearly described differences among the identified species, wherein the individual invention may work without depending on additional any material or medium that reflected in claims 4, 14. Therefore, claims 4, 14 have been withdrawn from further consideration.

Claim Objections
9.	Claims 1, 6, 11-12, 20, 22 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections for proper recitations of the claim limitations and/or to avoid indefiniteness, wherein ‘at most’ has no definite limit. Therefore, the examiner suggests the following amendments as underlined:
Claim 1. (As interpreted) Foil package, comprising:
a first foil substrate with a first main surface and an opposite second main surface;

at least one electronic device arranged between the first foil substrate and the second foil substrate;
a first electrically conductive layer structure structured into a plurality of first partial areas arranged on the second main surface of the first foil substrate, wherein the plurality of partial areas incompletely cover the second main surface of the first foil substrate;
wherein the at least one electronic device comprises a terminal side and a side opposite to the terminal side, wherein the terminal side is arranged facing the second main surface of the first foil substrate and comprises at least a first device terminal pad and a second device terminal pad; and wherein the opposite side is arranged facing the second foil substrate;
wherein the first and second device terminal pads are each electrically connected to an allocated partial area of the first electrically conductive layer structure via an electrically conductive non-detachable connection or conditionally detachable connection;
wherein the foil package further comprises a casting compound arranged the first foil substrate and the at least one electronic device and delimiting the same with respect to the environment;
wherein the foil package further comprises a second electrically conductive layer structure structured into a plurality of package pads arranged on the second main 
wherein at least a first electrically conductive path is arranged that electrically connects, by means of a via, a first package pad to a partial area of the first electrically conductive layer structure and hence to the first device terminal pad; and a second electrically conductive path is arranged that electrically connects, by means of a via, a second package pad to a partial area of the first electrically conductive layer structure and hence to the second device terminal pad;
wherein the terminal side of the at least one electronic device extends in a reference plane and a projection of the first package pad and the second package pad into the reference plane is laterally adjacent and disjoint to the terminal area;
wherein the first package pad and the second package pad are arranged in a planar area parallel to the reference plane within a first tolerance range;
wherein the at least one electronic device comprises a dimension 
wherein the first foil substrate comprises a dimension 
wherein the second foil substrate comprises a dimension ; and
wherein the first electrically conductive layer structure comprises a dimension along the thickness direction that is less than 20 µm.
Claim 6. (As interpreted) Foil package according to claim 1, wherein the first foil substrate and/or the second foil substrate is flexible such that the foil package can be 

Claim 11. (As interpreted) Foil package according to claim 1, wherein the first electrically conductive path and/or the second electrically conductive path is formed in a plugged-via shape starting from the second foil substrate.

Claim 12. (As interpreted) Foil package according to claim 1, comprising a barrier structure arranged on the first main surface of the first foil substrate and/or the second main surface of the second foil substrate and providing a barrier for humidity and/or electromagnetic radiation.

Claim 20. (As interpreted) Foil package according to claim 1, comprising a thickness of 

Claim 22. (As interpreted) Method according to claim 21, configured as roll-to-roll method.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “Foil package according to claim 1, comprising a thickness of at most 350 µm” which is very ambiguous because the claim language is not disclosing the thickness of whether it’s for the first foil substrate or the second foil substrate or the at least one electronic device or the first electrically conductive layer structure. Therefore, it has been recommended to clarify or rephrase the claim language to avoid the ambiguity.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



14.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1-3, 5-6, 8-13, 15-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2011/0233771 A1) in view of in view of Kilger et al. (2009/0127638 A1).
Regarding independent claim 1, Kwon et al. teaches foil package (500, Figs. 10-11, upside down, ¶113), comprising:
a first foil substrate (100) with a first main surface (upper surface) and an opposite second main surface (bottom surface);
a second foil substrate (400) with a first main surface (upper surface) and an opposite second main surface (bottom surface), wherein the first main surface (upper surface) of the second main foil substrate (400) is arranged facing the second main surface (bottom surface) of the first foil substrate (100);
at least one electronic device (140) arranged between the first foil substrate (100) and the second foil substrate (400);
a first electrically conductive layer structure (123) structured into a plurality of first partial areas arranged on the second main surface (bottom surface) of the first foil substrate (100), wherein the plurality of partial areas incompletely cover the second main surface (bottom surface) of the first foil substrate (100);
wherein the at least one electronic device (140) comprises a terminal side (active side) and a side opposite (inactive side) to the terminal side, wherein the terminal side is arranged facing the second main surface (bottom surface) of the first foil substrate (100) and comprises at least a first device terminal pad (141 left) and a second device terminal pad (141 right); and wherein the opposite side (upper surface) is arranged facing the second foil substrate (400);

wherein the foil package (500) further comprises a second electrically conductive layer structure (422) structured into a plurality of package pads arranged on the second main surface of the 2U.S. Patent Application No. 16/804,943 Attorney File No.: 110971-9412.US01second foil substrate (400), wherein the plurality of package pads incompletely cover the second main surface of the second foil substrate (400);
wherein at least a first electrically conductive path (460 left) is arranged that electrically connects, by means of a via, a first package pad (121 left) to a partial area of the first electrically conductive layer structure (123) and hence to the first device terminal pad (422 left); and a second electrically conductive path (460 right) is arranged that electrically connects, by means of a via, a second package pad (121 right) to a partial area of the first electrically conductive layer structure (123) and hence to the second device terminal pad (422 right);
wherein the terminal side (active side) of the at least one electronic device (140) extends in a reference plane (shown in the figure below) and a projection of the first package pad (121 left) and the second package pad (121 right) into the reference plane is laterally adjacent and disjoint to the terminal area (active side);
wherein the first package pad (121 left) and the second package pad (121 right) are arranged in a planar area parallel to the reference plane within a first tolerance range (with some distance-side by side);
certain thickness direction perpendicular to the reference plane, and
wherein the first foil substrate (100) comprises a dimension along a certain thickness direction, and
wherein the second foil substrate (400) comprises a dimension along the certain thickness direction, and
wherein the first electrically conductive layer structure (123) comprises a dimension along the thickness direction.


    PNG
    media_image1.png
    383
    623
    media_image1.png
    Greyscale

Kwon et al. is explicitly silent of disclosing wherein the foil package further comprises a casting compound arranged the first foil substrate and the at least one electronic device and delimiting the same with respect to the environment.
Kilger et al. teaches wherein (Figs. 9E) the foil package further comprises a casting compound (109/110/9) arranged the first foil substrate (101) and the at least one 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the molding compound (¶19) as taught by Kilger et al. between the top and bottom substrates and modify the structure of Kwon et al., in order to laminate the material layers as the stack of material layers to be hardened (¶37).
Even Kwon et al. or Kilger et al. is explicitly silent of disclosing wherein the thickness direction perpendicular to the reference plane of the at least one electronic device (140) less than 60 µm,
the first foil substrate’s thickness direction less than 130 µm, and
the second foil substrate’s thickness direction less than 130 µm, and
the first electrically conductive layer structure’s thickness less than 20 µm.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the electronic device 140, such as miniature of the packaged device and arrive at the claim limitation. With respect to the quoted limitation of claim 1, where the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding claim 2, Kwon et al. and Kilger et al teach all of the limitations of claim 1 from which this claim depends.

Regarding claim 3, Kwon et al. and Kilger et al teach all of the limitations of claim 1 from which this claim depends.
Kilger et al. teaches wherein (Fig. 9D), the casting material (109/110/9) at least partly adjusts a distance between the first foil substrate (101) and the second foil substrate (1), wherein the at least one electronic device (upper device) is completely arranged within an area of the distance.
Regarding claim 5, Kwon et al. and Kilger et al teach all of the limitations of claim 1 from which this claim depends.
Kwon et al. teaches wherein (500, Figs. 10-11, upside down), the electrically conductive non-detachable connection (145) or conditionally detachable connection is a solder connection (145, ¶86) or an adhesive connection comprising an anisotropic electrically conductive adhesive.
Regarding claim 6, Kwon et al. and Kilger et al teach all of the limitations of claim 1 from which this claim depends.
certain bending radius is greater than a dimension of the foil package along the thickness direction.
Even Kwon et al. or Kilger et al. is explicitly silent of disclosing wherein the bending radius is by at least 100 times greater than a dimension of the foil package along the thickness direction. It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the flexibility of the electronic packaged device, such as higher bending property of the packaged device and arrive at the claim limitation. With respect to the quoted limitation of claim 6, where the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding claim 8, Kwon et al. and Kilger et al teach all of the limitations of claim 1 from which this claim depends.
Kwon et al. teaches wherein (500, Figs. 10-11, upside down), the first electrically conductive layer structure (123) is structured into a plurality of signal paths providing part of an electrical connection of a plurality of device terminal pads of the at least one electronic device (140) to the second electrically conductive layer structure.
Regarding claim 9, Kwon et al. and Kilger et al teach all of the limitations of claim 1 from which this claim depends.
Kwon et al. teaches wherein (500, Figs. 10-11, upside down), the first electrically conductive layer structure (123) comprises at least one layer that is arranged adjacent to the first foil substrate (100)4U.S. Patent Application No. 16/804,943Attorney File No.: 110971-9412.US01 and that provides adhesion of the first electrically conductive layer structure (123) to the first foil substrate (100).
Regarding claim 10, Kwon et al. and Kilger et al teach all of the limitations of claim 1 from which this claim depends.
Kwon et al. teaches wherein (500, Figs. 10-11, upside down), the dimension of the first conductive layer structure (123) comprises, in the area of contact with an electrical path, a greater dimension along the thickness direction compared to an area of the electrically non-detachable (145) or conditionally detachable connection.
Regarding claim 11, Kwon et al. and Kilger et al teach all of the limitations of claim 1 from which this claim depends.
Kwon et al. teaches wherein (500, Figs. 10-11, upside down), the first electrically conductive path (460 left) and/or the second electrically conductive path (460 right) is formed in a plugged-via shape starting from the second foil substrate (400).
Regarding claim 12, Kwon et al. and Kilger et al teach all of the limitations of claim 1 from which this claim depends.
or the second main surface of the second foil substrate and providing a barrier for humidity and/or electromagnetic radiation (this is a functional limitation).
Regarding claim 13, Kwon et al. and Kilger et al teach all of the limitations of claim 12 from which this claim depends.
Kwon et al. teaches wherein (500, Figs. 10-11, upside down), the barrier structure (130) comprises a first barrier layer formed in a low-resistance manner (product by process) and providing electrical shielding (this is a functional limitation).
With respect to claim “first barrier layer formed in a low-resistance manner”, 
The limitation “first barrier layer formed in a low-resistance manner” is a process, and the claim is directed to a product. It has been held that a product-by-process claim is directed to the product per se, regardless of how the product is actually made. In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein make it clear that it is the final product which must determine patentability in a product-by-process claim, and not the process by which it is made. Further, an old or obvious product produced by a new method is not patentable as a product, whether claimed in a product-by-process claim or not. As stated in In re Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. 
In this claim, the claimed process step “first barrier layer formed in a low-resistance manner” has not been given any patentable weight because it is a product–by-process limitation, and the claim as a whole is directed to a product. See In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product-by-process claim, and not the patentability of the process, and that old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claim or not. 
Regarding claim 15, Kwon et al. and Kilger et al teach all of the limitations of claim 12 from which this claim depends.
Kwon et al. teaches wherein (500, Figs. 10-11, upside down), a first barrier layer of the barrier structure (130 lower portion) is connected in an electrically low-resistance manner to the electrically conductive layer structure.
Regarding claim 16, Kwon et al. and Kilger et al teach all of the limitations of claim 12 from which this claim depends.
Kwon et al. teaches wherein (500, Figs. 10-11, upside down), the barrier structure (130) comprises a second barrier layer (130 upper portion) that is formed in an electrically insulating manner.
Regarding claim 17, Kwon et al. and Kilger et al teach all of the limitations of claim 16 from which this claim depends.
Kwon et al. teaches wherein (500, Figs. 10-11, upside down), the second barrier layer (130 upper portion) at least partly forms an outside of the foil package (500).
Regarding claim 18, Kwon et al. and Kilger et al teach all of the limitations of claim 1 from which this claim depends.
Kwon et al. teaches wherein (500, Figs. 10-11, upside down), the package pads are arranged in an SMD raster (SMD type interconnection substrate, ¶82) or QFN raster.
Regarding claim 19, Kwon et al. and Kilger et al teach all of the limitations of claim 1 from which this claim depends.
Kwon et al. teaches wherein (500, Figs. 10-11, upside down), further comprising a material layer (430) on the side of the first main surface of the first foil substrate or on the side of the second main surface (upper surface) of the second foil substrate (400) providing labelling of the foil package (500).
Regarding independent claim 21, Kwon et al. teaches method for producing a foil package (500, Figs. 10-11, upside down), comprising:
providing a first foil substrate (100) with a first main surface (upper surface) and an opposite second main surface (bottom surface);

arranging at least one electronic device (140) between the first foil substrate (100) and the second foil substrate (400);
such that the at least one electronic device (140) comprises a terminal side (active side) and a side opposite (inactive side) to the terminal side, such that the terminal side is arranged facing the second main surface (upper surface) of the first foil substrate (100) and comprises at least a first device terminal pad (141 left) and a second device terminal pad (141 right); and such that the opposite side is arranged facing the second foil substrate (400);
arranging a first electrically conductive layer structure (123) structured into a plurality of first partial areas on the second main surface (bottom surface) of the first foil substrate (100), such that the plurality of partial areas incompletely cover the second main surface (bottom surface) of the first foil substrate (100);
connecting the first (141 left) and second (141 right) device terminal pad each via an electrically conductive non-detachable connection (145 solder) or conditionally detachable connection to an allocated partial area of the first electrically conductive layer structure;
arranging a second electrically conductive layer structure (422) structured into a plurality of package pads on the second main surface of the second foil substrate (400) such that the plurality of package pads incompletely cover the second main surface of the second foil substrate (400);

such that the terminal area (active side) of the at least one electronic device (140) extends in a reference plane (shown in the figure below) and a projection of the first terminal pad (421 left) and the second terminal pad (421 right) into the reference plane is laterally adjacent and disjoint to the terminal area (active side);
such that the first package pad (121 left) and the second package pad (121 right) are arranged in a planar area parallel to the reference plane (denoted in the following figure) within a first tolerance range;
such that the at least one electronic device (140) comprises a dimension along a certain thickness direction perpendicular to the reference plane, and
such that the first foil substrate (100) comprises a dimension along the certain thickness direction, and
such that the second foil substrate (400) comprises a dimension along the certain thickness direction, and
such that the first electrically conductive layer structure (123) comprises a dimension along the certain thickness direction.

    PNG
    media_image1.png
    383
    623
    media_image1.png
    Greyscale

Kwon et al. is explicitly silent of disclosing arranging a casting compound between the first foil substrate and the second foil substrate contacting the first foil substrate and the at least one electronic device and delimiting the same with respect to the environment.
Kilger et al. teaches wherein (Figs. 9E) arranging a casting compound (109/110/9) between the first foil substrate (101) and the second foil substrate contacting the first foil substrate (101) and the at least one electronic device (upper device, Fig. 9E) and delimiting the same with respect to the environment.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the molding compound (¶19) as taught by Kilger et al. between the top and bottom substrates and modify the structure of Kwon et al., in order to laminate the material layers as the stack of material layers to be hardened (¶37).

the first foil substrate’s thickness direction less than 130 µm; and
the second foil substrate’s thickness direction less than 130 µm; and
the first electrically conductive layer structure’s thickness less than 20 µm.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the electronic device 140, such as miniature of the packaged device and arrive at the claim limitation. With respect to the quoted limitation of claim 1, where the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.

17.	Claims 7, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2011/0233771 A1) in view of in view of Kilger et al. (2009/0127638 A1) as applied to claims 1, 21 above, and further in view of Chiang et al. (2016/0374208 A1).
Regarding claim 7, Kwon et al. and Kilger et al teach all of the limitations of claim 1 from which this claim depends.

Chiang et al. teaches wherein (Figs. 2-3), the first foil substrate (200, ¶116) and/or the second foil substrate (210, ¶116) comprises at least one of a polyimide layer (20/23, ¶116), a polyethylene naphthalate layer, a polyethylene terephthalate layer and a polycarbonate layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of polyimide material as taught by Chiang et al. and modify the substrates of Kwon et al. and Kilger et al, for mechanical performance in reducing warpage, and has the advantage of being useful for circuit fabrication simultaneously on both sides thereof. (¶abstract).
Regarding claim 22, Kwon et al. and Kilger et al teach all of the limitations of claim 21 from which this claim depends.
Kwon et al. and Kilger et al are explicitly silent of disclosing wherein, configured as roll-to-roll method.
Chiang et al. teaches wherein (Figs. 2-3) method according to claim 21, configured as roll-to-roll method.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Chiang et al. while applying the processing technique of Kwon et al. and Kilger et al, because the 

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819